

Exhibit 10.4


Amended Advisors Agreement with The Sage Group, Inc. dated July 15 2010


AMENDED ADVISER’S AGREEMENT


This Amended Advisers Agreement (the "Agreement") is entered into as of July 15,
2010 by and between HemispherX BioPharma, Inc., a Delaware Corporation
("Company"), and The Sage Group, Inc. and its employees, Principals, and Senior
Directors (“Adviser”), a New Jersey corporation, with respect to the following:


A.           Adviser represents that it has knowledge of and contacts with
companies which have the potential to become partners of various types with
Company and that Adviser represents that it has experience and expertise that
can be used to facilitate and help close such transactions for the benefit of
the Company.


B.           Company is agreeable to having Adviser act in such capacities and
Company and Adviser hereby agree that Company appoints Adviser and Adviser
agrees to use all reasonable efforts to help increase the value of the Company.


C.           Definitions:


Transaction means a licensing, partnering, distribution, alliance, or similar
transaction pertaining to and promoting the sale of the company’s products and
technologies, including but not limited to, any and all uses for Ampligen,
Alferon, and related intellectual property.   A Transaction also means the
acquisition of companies in whole or in part and the sale or the merger of
Company. For clarity, non-revenue producing agreements such as an MTA, a
clinical research agreement or feasibility study is not a Transaction
hereunder.  Should a Transaction not be introduced to Company by Adviser and/or
should Company decide for whatever reason, to not involve Adviser in a possible
Transaction, then such transaction will not be a Transaction herein
under.   However, it is the intention of the parties that the Adviser be an
active participant in all material transactions of the company. A Transaction is
any transaction that occurs during the Term or 18 months thereafter.


Consideration means any monies, securities and/or other valuable consideration
that Company and/or its Affiliates receives as a result of a Transaction
including but not limited to upfront and milestone payments, the purchase of
securities related to a Transaction, the gain (payments, less out of pocket
related expenses) on funded R&D and clinical development, product purchases,
royalties, etc. no matter when received by Company.


D.           Independent Contractor.  Adviser is and at all times shall be an
independent contractor in all matters relating to this Amended Adviser’s
Agreement.  Adviser and his employees are not agents of Company for any purposes
and have no power or authority, whether apparent, actual, ostensible or
otherwise, to bind or commit Company in any way.   Transactions shall first be
approved in writing by the company, so as to avoid any dispute as to Adviser’s
entitlement to payment of its fees, and Adviser efforts toward such approved
Transactions will be as directed and agreed by the Company.

 
1

--------------------------------------------------------------------------------

 

E.Adviser's Fee.  In consideration for the Services to be performed by Adviser
hereunder, Company shall pay to Adviser a fee ("Adviser's Fee") of:


1.           Monthly Fee: A monthly fee of $15,000 payable, at Company’s option
incash or liquid shares for the Amended Term of this Agreement.
 
2.           Success Fees
 
a.           Five (5%) of all Consideration with such Success Fees capped at $5
million per annum.


3.           Options: Company will grant, upon execution of this Amended
Adviser’s Agreement, the following fully vested options to the following Sage
personnel under the Company’s Equity Incentive Plan of 2009.
 
Wayne Pambianchi
250,000
   
Doug Hulse
50,000
   
Chuck Casamento
50,000
   
Gordon Ramseier
50,000
   
Bill Mason
50,000
   
Dan Tripodi
50,000
   
Bob Nance
25,000
   
Kathy Hudkins
10,000
   
Cheryl Weeks
10,000



4.           In addition Company will grant an option to Yoshi Mizuta to acquire
50,000 shares of Company at a price equal to the average of the 20 days prior to
a new Collaboration Agreement (or the like) being executed between Company and
Biken or related parties providing that the terms are substantively superior to
those in December, 2007 agreement between Company and Biken.


5.           At the sole and absolute discretion of the Board of Directors of
the Company, Adviser may receive bonuses for extraordinary performance or
special projects which may include, withoutlimitation, efforts to gain security
analyst coverage, connections to financing sources, assessment of unique
business opportunities and the like, as determined by Company, providing such
bonuses do not exceed $250,000 per year.


F.          Expenses.   Company shall reimburse Adviser for reasonable out-of
pocket expenses that are pre-approved by Company.


G.          No Obligation.  Adviser acknowledges that the decision to enter into
any Transaction rests solely with the Company and the Company is NOT obliged to
enter any transaction proffered by Adviser.

 
2

--------------------------------------------------------------------------------

 

H. Prohibitions; Compliance with Laws.  Adviser shall not make any
representations or warranties on behalf of Company to any third party, it being
understood that such representations and warranties will be made only by the
Company.


I. Amended Term and Termination.  This Amended Adviser’s Agreement is effective
as of the date hereof and shall continue for 18 months from the Effective Date
and will be automatically renewed for 18 month unless terminated 180 days prior
to the expiration of the Term.  This Amended Adviser’s Agreement cannot be
terminated by Company except if Adviser fails to remedy failures to perform
within 30 days after receiving written notice from company of failure to perform
with specifics of such failure clearly set out.


J. Reliance.  Company acknowledges that all opinions and advice (oral or
written) given by Adviser to Company in connection with Adviser’s engagement
hereunder, are intended solely for the benefit and use of Company in considering
the matters to which they relate, and Company agrees that no such opinion or
advice shall be used for any other purpose or reproduced, disseminated, quoted
or referred to at any time, in any manner or be made by the Company (or such
persons), without Adviser’s express written consent, which consent shall not be
unreasonably withheld.


K. General Provisions.


1.Governing Law; Severability.  This Agreement shall be governed by and under
the laws of the State of Pennsylvania without giving effect to conflicts of law
principles.  If any provision hereof is found invalid or unenforceable, that
part shall be amended to achieve as nearly as possible the same effect as the
original provision and the remainder of this Agreement shall remain in full
force and effect.


2.           Disputes.  Any dispute arising under or in any way related to this
Agreement shall be submitted to binding arbitration by the American Arbitration
Association in accordance with the Association's commercial rules then in
effect.
3.           Confidential Information.  Adviser acknowledges that, in the course
of performing its duties under this Agreement, it may obtain information
relating to Company that is not available to the public ("Confidential
Information"). Adviser shall execute the customary form of Confidentiality or
Non-Disclosure Agreement used by Company.


4.           Entire Agreement.  This Agreement constitutes the entire agreement
and final understanding of the parties with respect to the subject matter hereof
and terminates all prior and/or contemporaneous understandings, agreements
and/or discussions between the parties, whether written or verbal, express or
implied, relating in any way to the subject matter hereof including, but not
limited any other arrangements between the parties for contingency fees.  This
Agreement may not be altered, amended, modified or otherwise changed in any way
except by a written agreement, signed by both parties and prior approval of the
Board of Directors of the Company.

 
3

--------------------------------------------------------------------------------

 

5.           Notices.  Any notice or other communication pursuant hereto shall
be given to a party at its address below its signature hereto by (i) personal
delivery, (ii) commercial overnight delivery service with written verification
of receipt, or (iii) registered or certified mail.  If so mailed or delivered, a
notice shall be deemed given on the earlier of the date of actual receipt or
three days after the date of transmission by authorized means.


6.           Nonassignability.  Neither this Agreement, nor any rights, duties
or interest herein, shall be assigned, transferred, pledged, hypothecated or
otherwise conveyed by either party without the prior written consent of the
other party.  Any such attempted conveyance in violation of this paragraph shall
be void and shall constitute a default entitling the other party to terminate
this Agreement.


IN WITNESS WHEREOF, the Company and Adviser have executed this Agreement
effective as of the date set forth above.


HEMISPHERX BIOPHARMA, INC.
 
THE SAGE GROUP,  INC.
1617 JFK Boulevard
 
1802 Route 31 North, Suite 381
6th Floor
 
Clinton, NJ  08809
Philadelphia, PA  19103
             
By: 
/s/ William Carter
 
By: 
/s/ Wayne Pambianchi
         
Dr. William Carter, MD
 
Wayne Pambianchi
Chairman and CEO
 
Executive Director
     
Date:  July 15, 2010
 
Date:  July 15, 2010


 
4

--------------------------------------------------------------------------------

 